            Case 3:18-cv-01349-MO       Document 5     Filed 01/25/19     Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                        PORTLAND DIVISION


ICE DETAINEE #1,
                                                                   Case No. 3:18-cv-01279-MO
               Petitioner,
                                                                      Order Granting Motion to
                                                                    Voluntarily Dismiss Petition
                                                                     for Writ of Habeas Corpus
       v.

JOSIAS SALAZAR,
Warden, FCI Sheridan,

ELIZABETH GODFREY,
Acting Field Office Director,
Seattle Field Office, ICE,

               Respondents.


MOSMAN, J.

       I GRANT the Motion to Voluntarily Dismiss Petition for Writ of Habeas Corpus [42]

filed on behalf of the petitioner in the above captioned case and on behalf of each anonymous

and named detainee in the cases listed here:

       3:18-cv-01280-MO

       3:18-cv-01281-MO

       3:18-cv-01282-MO

       3:18-cv-01283-MO

       3:18-cv-01289-MO

       3:18-cv-01290-MO
1 – ORDER GRANTING MOTION TO VOLUNTARILY DISMISS PETITION FOR WRIT
OF HABEAS CORPUS
      Case 3:18-cv-01349-MO   Document 5   Filed 01/25/19   Page 2 of 5




     3:18-cv-01291-MO

     3:18-cv-01292-MO

     3:18-cv-01293-MO

     3:18-cv-01294-MO

     3:18-cv-01295-MO

     3:18-cv-01296-MO

     3:18-cv-01297-MO

     3:18-cv-01298-MO

     3:18-cv-01299-MO

     3:18-cv-01301-MO

     3:18-cv-01302-MO

     3:18-cv-01303-MO

     3:18-cv-01304-MO

     3:18-cv-01305-MO

     3:18-cv-01306-MO

     3:18-cv-01307-MO

     3:18-cv-01308-MO

     3:18-cv-01309-MO

     3:18-cv-01310-MO

     3:18-cv-01311-MO

     3:18-cv-01313-MO

     3:18-cv-01314-MO

     3:18-cv-01315-MO

2 – ORDER GRANTING MOTION TO VOLUNTARILY DISMISS PETITION FOR WRIT
OF HABEAS CORPUS
      Case 3:18-cv-01349-MO   Document 5   Filed 01/25/19   Page 3 of 5




     3:18-cv-01312-MO

     3:18-cv-01316-MO

     3:18-cv-01317-MO

     3:18-cv-01319-MO

     3:18-cv-01320-MO

     3:18-cv-01321-MO

     3:18-cv-01322-MO

     3:18-cv-01323-MO

     3:18-cv-01324-MO

     3:18-cv-01325-MO

     3:18-cv-01326-MO

     3:18-cv-01327-MO

     3:18-cv-01328-MO

     3:18-cv-01329-MO

     3:18-cv-01330-MO

     3:18-cv-01331-MO

     3:18-cv-01333-MO

     3:18-cv-01334-MO

     3:18-cv-01335-MO

     3:18-cv-01336-MO

     3:18-cv-01337-MO

     3:18-cv-01342-MO

     3:18-cv-01343-MO

3 – ORDER GRANTING MOTION TO VOLUNTARILY DISMISS PETITION FOR WRIT
OF HABEAS CORPUS
      Case 3:18-cv-01349-MO   Document 5   Filed 01/25/19   Page 4 of 5




     3:18-cv-01344-MO

     3:18-cv-01345-MO

     3:18-cv-01346-MO

     3:18-cv-01347-MO

     3:18-cv-01348-MO

     3:18-cv-01349-MO

     3:18-cv-01350-MO

     3:18-cv-01351-MO

     3:18-cv-01352-MO

     3:18-cv-01353-MO

     3:18-cv-01354-MO

     3:18-cv-01355-MO

     3:18-cv-01356-MO

     3:18-cv-01358-MO

     3:18-cv-01359-MO

     3:18-cv-01360-MO

     3:18-cv-01361-MO

     3:18-cv-01362-MO

     3:18-cv-01363-MO

     3:18-cv-01364-MO

     3:18-cv-01365-MO

     3:18-cv-01803-MO

     3:18-cv-01804-MO

4 – ORDER GRANTING MOTION TO VOLUNTARILY DISMISS PETITION FOR WRIT
OF HABEAS CORPUS
       Case 3:18-cv-01349-MO        Document 5      Filed 01/25/19    Page 5 of 5




     Osorto-Chicas v. Salazar, et al., 3:18-cv-01102-MO.

     Any motions pending in this case or in the cases listed above are DENIED as moot.

     IT IS SO ORDERED.

     DATED this 25th day of January 2019.




                                                       _________________________
                                                       MICHAEL W. MOSMAN
                                                       Chief United States District Judge




5 – ORDER GRANTING MOTION TO VOLUNTARILY DISMISS PETITION FOR WRIT
OF HABEAS CORPUS
